Detailed Action1
Election/Restriction
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant's election without traverse of Group I, claims 1-9 in the reply filed on May 23, 2022 is acknowledged.  

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109652749A to Deng.
Claims 1-9 are reproduced effectively word for word on pages 2-3 of the attached English translation of Deng.  This appears to correspond to paragraphs [0006]-[0025] of the original document, as best understood.  Given the word for word nature of the prior art, no further analysis is required. 
It is unclear if Deng was intended to be a priority document for the instant application as it shares the same inventorship and claim set.  Yet since it was not claimed as a priority document and since Deng was has a priority date of December 2018 and was published in April of 2019, it qualifies as prior art under 35 USC 102(a).  Furthermore, since the priority date is well over a year before the instant application’s filing date it does not appear to be subject to the exception of 35 USC 102(b)(1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.